693 S.E.2d 913 (2010)
STATE
v.
Ronnie Wallace LONG.
No. 265PA09.
Supreme Court of North Carolina.
February 26, 2010.
Elizabeth Parsons, Daniel P. O'Brien, Assistant Attorneys General, for State of North Carolina.
Katherine Jane Allen, Assistant Appellate Defender, Marilyn G. Ozer, Chapel Hill, for Ronnie Wallace Long.
The following order has been entered on the motion filed on the 25th of February 2010 by Defendant to Deem Brief Timely Filed:
"Motion Allowed by order of the Court in conference this the 26th of February 2010."